 
 
I 
111th CONGRESS
2d Session
H. R. 6060 
IN THE HOUSE OF REPRESENTATIVES 
 
July 30, 2010 
Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Science and Technology
 
A BILL 
To support innovation and research in the United States textile and fiber products industry. 
 
 
1.Short titleThis Act may be cited as the American Textile Technology Innovation and Research for Exportation (ATTIRE) Act. 
2.Findings The Congress finds that— 
(1)the United States textile industry continues to thrive and evolve despite changing economic and labor conditions; 
(2)the United States textile industry employs over 500,000 workers nationwide and contributes nearly $60,000,000,000 to the gross domestic product annually; 
(3)the United States textile industry is a primary supplier of domestic jobs to women and minorities, with many of these jobs located in economically depressed rural and urban areas; 
(4)research and innovation are essential to the United States textile industry’s ability to maintain its competitive advantage and expand its export on an international scale; and 
(5)by working closely with the textile industry to improve existing technologies and to identify new market opportunities, university-based textile research programs and not-for-profit textile research centers play a critical role in promoting innovation and growth in the textile industry and in the United States economy as a whole. 
3.Grant program to support textile research and innovation through university and industry-based research 
(a)Grants AuthorizedThe Secretary of Commerce shall establish a competitive grant program (in this section referred to as the grant program) to fund textile research and innovation and to promote increased textile exports. 
(b)Administration of grant program 
(1)Eligible RecipientsThe eligible recipients of grants under the grant program shall be limited to institutions of higher education and not-for-profit research institutions, including not-for-profit industry associations whose core mission is to support textile research and innovation. 
(2)PreferencePreference in awarding such grants shall be given to collaborative research organizations that emphasize peer-reviewed research by leading academic and industry experts. 
(3)Application ProcedureApplications for such a grant shall be submitted at such time and in such manner as determined by the Secretary of Commerce. 
(4)Review ProcedureAll such applications shall be subject to a rigorous and competitive peer review procedure. 
(c)Eligible uses of fundsThe funds authorized to be appropriated for the grant program shall be used for research and development activities that achieve at least one of the following goals: 
(1)To build and sustain innovation, competitiveness, and best practices in the United States textile industry. 
(2)To contribute to transforming the United States textile and apparel industry into a highly flexible supply chain, capable of responding to rapidly changing market demands including shifts to technologically advanced textile production. 
(3)To discover, design, and develop new materials, and innovative and improved manufacturing and integrated systems, essential to the success of a modern United States textile industry. 
(4)To train personnel, establish industrial partnerships, and create transfer mechanisms to ensure the utilization of technologies developed. 
(5)To strengthen the Nation’s textile research and educational efforts by uniting diverse experts and resources in unique collaborative projects. 
(6)To facilitate the creation of domestic jobs in the textile industry.  
(d)Restriction on Funds 
(1)In generalSubject to paragraph (2), no more than 75 percent of total funding made available under the grant program in a fiscal year may be disbursed to institutions of higher education. 
(2)Waiver authorityIf the Secretary of Commerce determines that the limitation of paragraph (1) would result in the failure to disburse all appropriated funds for a fiscal year, the Secretary may waive such limitation for such fiscal year.   
4.Authorization of appropriations There are authorized to be appropriated to the Secretary of Commerce $25,000,000 for each of fiscal years 2011 through 2015 to carry out section 3. 
 
